              Case 16-25957 Doc 84-2 Filed 10/26/20 Entered 10/26/20 13:39:26                                           Desc
Form G-4
                        Statement Accompanying Relief From Stay Page 1 of 1
                                                   REQUIRED STATEMENT
                                         TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY

      All Cases:        Debtor(s)     Marichel L. Torres                                   Case No. 16-25957            Chapter     13

      All Cases:        Moving Creditor LAKEVIEW LOAN SERVICING, LLC                                     Date Case Filed 8/12/2016

      Nature of Relief
                                        Lift Stay          Annul Stay       Other (describe)
      Sought:

      Chapter 13:              Date of Confirmation Hearing                         or Date Plan Confirmed       11/03/2016

      Chapter 7:                No-Asset Report Filed on
                                No-Asset Report not Filed, Date of Creditors Meeting

      1.          Collateral
                  a.  Home
                  b.  Car        Year, Make, and Model
                  c.  Other (describe)

      2.          Balance Owed as of 10/09/2020          $138,694.02
                  Total of all other Liens against Collateral $1,507.00

                  In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
      3.
                  amounts and dates of all payments received from the debtor(s) post-petition.

      4.          Estimated Value of Collateral (must be supplied in all cases) $125,000.00, per Debtor's Schedules

      5.          Default
                  a.  Pre-Petition Default as of petition date
                      Number of months      1                 Amount          $2,678.21

                  b.           Post-Petition Default
                         i.           On direct payments to the moving creditor
                                     Number of months    21             Amount          $26,621.07

                         ii.           On payments to the Standing Chapter 13 Trustee
                                      Number of months                 Amount

      6.        Other Allegations
                 a.  Lack of Adequate Protection § 362(d)(1)
                      i.        No insurance
                      ii.       Taxes unpaid               Amount           $
                      iii.      Rapidly depreciating asset
                      iv.       Other (describe)

                  b.      No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

                  c.      Other "Cause" § 362(d)(1)
                         i.      Bad Faith (describe)
                         ii.     Multiple Filings
                         iii.    Other (describe)

                  d.     Debtor's Statement of Intention regarding the Collateral
                         i.  Reaffirm        ii.  Redeem          iii.  Surrender          iv.  No Statement of Intention Filed

      Date:      October 26, 2020                                                              /s/ Peter C. Bastianen
      (Rev. 12/21/09)                                                                           Counsel for Movant
